DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s reply filed November 19, 2021 to the election of species requirement dated September 20, 2021 is hereby acknowledged.
In view of the finding of a generic claim as allowable (present independent claim 1), the prior election of species requirement has been withdrawn.
Claims 1-19 have been examined in the present Office Action.

Allowable Subject Matter
Claims 1-19 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method of positioning a string assembly in a wellbore in accordance with present independent claim 1, wherein the method comprises: moving a string assembly axially within the wellbore; obtaining surface data over a range of depths; regarding at least one parameter associated with running the string assembly; modeling/comparing parameters for a plurality of assumed friction factors to obtain modeled data; calculating derivatives of the surface/modeled data over the range of depths; determining local friction factors for the range of depths based on the comparison; adjusting the one string assembly operating parameter based on local friction factors; and operating the string assembly within the wellbore by moving the string assembly at least axially within the wellbore using the adjusted operating parameter.
The closest prior art is Magnuson (US 2018/0058187 A to Magnuson, published March 1, 2018, having an effective filing date of August 26, 2016).  
Magnuson discloses a method that determines/optimizes the trip speed for a surge/swab operation in a wellbore according to its changing environment so that the bottom hole assembly traverses without exceeding the fracture gradient in the wellbore location, wherein the method identifies formations along the wellbore route, wherein dynamic real-time tracking of the tubulars added to the drill string identifies the current location of the assembly in the wellbore, and wherein pressure/fractional gradients at the location of the assembly can automatically determine the maximum tripping speed possible for the formation (abstract; [0016]; ]0017]).  Particularly, the method can control the position of a bottom hole assembly coupled to a drill string of the drilling rig in a wellbore during a surge or swab operation; based on at least one received drilling parameter relating to the drill string in the wellbore; and adjusting the trip speed of the drill string based on the determined current wellbore environment/parameter, wherein the parameter can be a friction parameter ([0089]; [0090], and [0092]).
However, Magnuson does not teach or suggest a method in accordance with present claim 1 because it is drawn to optimizing/adjusting the trip speed of the drill string whereas the present claims are drawn to a method of positioning the string assembly in the wellbore based upon surface date/friction factors by moving the string assembly axially based on local friction factors/parameters. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

March 8, 2022